DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. Examiner withdrew the objection to the title of the invention made in the previous office action.  And acknowledged.  the new title of the invention filed on 07/12/2022. 

3.  Examiner has acknowledged the amendment to the specification, correcting minor informalities,  filed on 07/12/2022.

Claim Objections
4. The objection made to the claims in the previous office action has been withdrawn in view of the amendment.
Allowable Subject Matter
5. Claims [ 1-2 and 4-13] are allowed.
6. The following is an examiner’s statement of reasons for allowance: 
Re Claim [1] none of the prior arts on the record either in combination or alone teaches or reasonably suggests,  a display apparatus comprising: a first reflective film attached to a front surface of the transparent substrate, wherein the first reflective film reflects at least light in the same wavelength band as the light; in conjunction with the other limitation of the claim.

Claims 2, 4-13 are allowed due to their direct or indirect dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698